

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
This Second Amendment to Amended and Restated Credit Agreement (this
“Amendment”) is made as of January 15, 2015, by and among CERNER CORPORATION, a
Delaware corporation (the “Borrower”); U.S. BANK NATIONAL ASSOCIATION, a
national banking association, COMMERCE BANK, a Missouri banking corporation, UMB
BANK, N.A., a national banking association, BANK OF AMERICA, N.A., a national
banking association, and RBS CITIZENS, N.A., a national banking association
(each a “Bank” and, collectively, the “Banks”); BANK OF AMERICA, N.A., a
national banking association, as Documentation Agent (in such capacity, the
“Documentation Agent”); U.S. BANK NATIONAL ASSOCIATION, as the lender for
Swingline Loans (in such capacity, the “Swingline Lender”), and U.S. BANK
NATIONAL ASSOCIATION, as agent for the Banks hereunder (in such capacity, the
“Administrative Agent” or “Agent”), as lead arranger hereunder (in such
capacity, the “Lead Arranger”) and as sole book runner. Capitalized terms used
and not defined in this Amendment have the meanings given to them in the Credit
Agreement referred to below.
Preliminary Statements
(a)The Banks and the Borrower are parties to an Amended and Restated Credit
Agreement dated as of February 10, 2012, as amended by the First Amendment to
Amended and Restated Credit Agreement dated as of December 28, 2012 (as the same
may be amended, renewed, restated, replaced, consolidated or otherwise modified
from time to time, the “Credit Agreement”).
(b)    The Borrower has requested certain modifications to the terms of the
Credit Agreement as set forth in this Amendment.
(c)    The Banks are willing to agree to the requested modifications, subject,
however, to the terms, conditions and agreements set forth below.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.    Modification to Section 1.1 – Defined Terms. The following modifications
are hereby made to Section 1.1 of the Credit Agreement:
(a)    The definition of “Daily LIBOR Rate” is hereby deleted and is replaced in
its entirety with the following:
“Daily LIBOR Rate” means, on any day, the greater of (a) zero percent (0.0%) and
(b) the average offered rate for deposits in United States dollars for delivery
of such deposits on a one-month basis, which appears on Reuters Screen LIBOR01
Page (or any successor thereto), as of 11:00 A.M., London time (or such other
time as of which such rate appears), or the rate for such deposits determined by
the Agent at such time based on such other published service of general
application as shall be selected by the Agent for such purpose.
(b)    The definition of “LIBOR Index Rate” is hereby deleted and is replaced in
its entirety with the following:
“LIBOR Index Rate” means for any Interest Period, the greater of (a) zero
percent (0.0%) and (b) the rate per annum (rounded upwards, if necessary, to the
nearest 1/16th of 1%) for deposits in Dollars for a period equal to such
Interest Period, as quoted, as of 11:00 a.m., London time, on the




--------------------------------------------------------------------------------



date two Business Days before the first day of such Interest Period, on the
appropriate Telerate page or by such other financial news service (electronic or
otherwise) as the Administrative Agent, acting in a commercially reasonable
manner, may elect to utilize from time to time.
(c)    The definition of “Interest Period” is hereby modified by deleting the
word “ninth” in the first sentence of such definition.
(d)    The definition of “Obligations” is hereby deleted and is replaced in its
entirety with the following:
“Obligations” shall mean, collectively, all indebtedness, liabilities and
obligations whatsoever of the Borrower to the Banks whether now existing or
hereafter arising under or in connection with this Agreement and/or any of the
other Credit Documents and/or any Interest Rate Protection Agreement, including
without limitation, the principal of, and interest on, the Loans, all future
advances thereunder, and all other amounts now or hereafter owing to the
Administrative Agent, the Documentation Agent, the Lead Arranger, the Issuing
Banks, the Swingline Lender or the Banks under this Agreement, the Notes, the
Letters of Credit, the Reimbursement Agreements, the Subsidiary Guaranty or any
of the other Credit Documents; provided, however, that “Obligations” shall
exclude all Excluded Swap Obligations.
(e)    The definition of “Permitted Liens” is hereby modified by inserting the
following new (12) after (11), renumbering current (12) as new (13) and
replacing the reference to “(1) through (11)” in current (12) with “(1) through
(12)”.
(12) Liens in connection with new markets tax transactions whereby the
Indebtedness secured by each such Lien does not extend to additional property of
the Company or any Subsidiary (other than the property that is the subject of
the new markets tax transaction); and
(f)    The following defined terms are hereby added to Section 1.1:
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Excluded Swap Obligation” means, with respect to any Guarantor Subsidiary, any
Swap Obligation if, and only to the extent that, all or a portion of the
Guarantee of such Guarantor Subsidiary of, or the grant by such Guarantor
Subsidiary of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof), including by virtue of
such Guarantor Subsidiary’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor Subsidiary or
the grant of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.






--------------------------------------------------------------------------------



“Swap Counterparty” means, with respect to any swap with a Bank, any person or
entity that is or becomes a party to such swap.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act between any
Bank and one or more Swap Counterparties.


2.    New Schedule 5.1. A new Schedule 5.1 is attached hereto and replaces the
previous Schedule 5.1 in its entirety.
3.    Amendment to Section 5.12 (Representation regarding Subsidiaries). Section
5.12 of the Credit Agreement is deleted and is replaced with the following:
“5.12 Guarantor Subsidiaries. The ownership of each Guarantor Subsidiary is
listed on Schedule 5.12 hereto. The Borrower owns and has good title to (free
and clear of all Liens), and has the unencumbered right to vote its shares of
capital stock of each such Guarantor Subsidiary, all as set forth on Schedule
5.12.”
4.    New Schedule 5.12. A new Schedule 5.12 is attached hereto and replaces the
previous Schedule 5.12 in its entirety.
5.    Amendment to Section 6.1(m) (Reporting Requirements). Section 6.1(m) of
the Credit Agreement is deleted and is replaced in its entirety with the
following:
(m)    promptly from time to time such other information regarding (1) the
business, affairs, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries (including but not limited to a listing of all
then current Subsidiaries of the Borrower and the ownership thereof), (2)
compliance by the Borrower with its obligations contained herein or in any of
the other Credit Documents, and (3) the transactions contemplated hereby, in
each case in such form and in such detail as the Administrative Agent may
reasonably request.


6.    Modification to Section 6.11 – Dividends and Distributions. Section 6.11
of the Credit Agreement is deleted and is replaced in its entirety with the
following:
6.11    Dividends and Distributions. The Borrower shall not, nor shall it permit
any of its Subsidiaries to, declare or pay, directly or indirectly, any dividend
or make any other distribution (by reduction of capital or otherwise), whether
in cash, property, securities or otherwise, with respect to any shares of its
capital stock or directly or indirectly redeem, purchase, retire or otherwise
acquire for value any shares of any class of its capital stock or set aside any
amount for any such purpose (the foregoing transactions being collectively
called “Restricted Payments”); provided, however, that (a) the Borrower and its
Subsidiaries may declare and pay dividends payable solely in shares of its
common stock, (b) any Subsidiary of the Borrower may make Restricted Payments to
the Borrower or to any Guarantor Subsidiary, (c) any Foreign Subsidiary may make
Restricted Payments to another Foreign Subsidiary, and (d) during any fiscal
quarter, the Borrower may declare and pay cash dividends, and/or redeem,
purchase, retire or otherwise acquire for value any shares of any class of its
capital stock or set aside any amount for any such purpose, in each case if no
Default or Event of Default then exists or would result therefrom.






--------------------------------------------------------------------------------



7.    Addition to Section 6.9 (Addition of Guarantor Subsidiary by Separate
Joinder). The following is added as new subsection 6.9(d) to the Credit
Agreement, and Exhibit I attached hereto is added as a new Exhibit to the Credit
Agreement:
(d)    The parties agree that a Person may become a Subsidiary Guarantor
pursuant to the terms of this Section 6.9 by execution of a separate Joinder
Agreement substantially in the form of Exhibit I attached hereto, executed by
such Person and acknowledged by the then existing Guarantor Subsidiaries.
8.    Addition of Guarantor Subsidiaries. The parties acknowledge and agree that
effective as of the date of this Amendment, Cerner Property Development, Inc., a
Delaware corporation, and Cerner Health Services, Inc. are each hereby added as
a “Guarantor Subsidiary”.
9.     Reaffirmation of Credit Documents. The Borrower reaffirms its obligations
under the Credit Agreement, as amended hereby, and the other Credit Documents to
which it is a party or by which it is bound, and represents, warrants and
covenants to the Agent and the Banks, as a material inducement to the Agent and
each Bank to enter into this Amendment, that (a) the Borrower has no and in any
event waives any, defense, claim or right of setoff with respect to its
obligations under, or in any other way relating to, the Credit Agreement, as
amended hereby, or any of the other Credit Documents to which it is a party, or
the Agent’s or any Bank’s actions or inactions in respect of any of the
foregoing, and (b) all representations and warranties made by or on behalf of
the Borrower in the Credit Agreement and the other Credit Documents, as modified
by this Amendment, are true and complete on the date hereof as if made on the
date hereof.
10.    Conditions Precedent to Amendment. Except to the extent waived in a
writing signed by the Administrative Agent and delivered to the Borrower, the
Administrative Agent and the Banks shall have no duties under this Amendment
until the Administrative Agent shall have received fully executed originals of
each of the following, each in form and substance satisfactory to the
Administrative Agent:
(a)    Amendment. This Amendment;
(b)    First Amendment to Amended and Restated Guaranty Agreement, executed by
each Guarantor Subsidiary;
(c)    Secretary’s Certificate. A certificate from the Secretary or Assistant
Secretary of the Borrower certifying to the Administrative Agent that, among
other things, (i) attached thereto as an exhibit is a true and correct copy of
the resolutions of the board of directors of the Borrower authorizing the
Borrower to enter into the transactions described in this Amendment and the
execution, delivery and performance by the Borrower of any documents related to
this Amendment, (ii)  the articles of incorporation and by-laws of the Borrower
as filed with the Securities and Exchange Commission are in full force and
effect and have not been amended or otherwise modified or revoked, and
(iii) attached thereto as exhibits are certificates of good standing, each of
recent date, from the Secretary of State of Delaware and the Secretary of State
of Missouri, certifying the good standing and authority of the Borrower in such
states as of such dates; and
(d)    Other Documents. Such other documents as the Administrative Agent may
reasonably request to further implement the provisions of this Amendment or the
transactions contemplated hereby.
11.    No Other Amendments; No Waiver of Default. Except as amended hereby, the
Credit Agreement and the other Credit Documents shall remain in full force and
effect and be binding on the parties




--------------------------------------------------------------------------------



in accordance with their respective terms. By entering into this Amendment, the
Administrative Agent and the Banks are not waiving any Default or Event of
Default which may exist on the date hereof.
12.    Expenses. The Borrower agrees to pay and reimburse the Administrative
Agent and/or the Banks for all out-of-pocket costs and expenses incurred in
connection with the negotiation, preparation, execution, delivery, operation,
enforcement and administration of this Amendment, including the reasonable fees
and expenses of counsel to the Administrative Agent and the Banks.
13.    Counterparts; Fax Signatures. This Amendment and any documents
contemplated hereby may be executed in one or more counterparts and by different
parties thereto, all of which counterparts, when taken together, shall
constitute but one agreement. This Amendment and any documents contemplated
hereby may be executed and delivered by facsimile or other electronic
transmission and any such execution or delivery shall be fully effective as if
executed and delivered in person.
14.    Mo. Rev. Stat. Section 432.047 Statement. The following statement is
given pursuant to Mo. Rev. Stat. Section 432.047: NO ORAL AGREEMENTS; FINAL
WRITTEN AGREEMENT. ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT,
OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR
RENEW SUCH DEBT ARE NOT ENFORCEABLE REGARDLESS OF THE LEGAL THEORY UPON WHICH IT
IS BASED THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (THE
BORROWER) AND US (THE ADMINISTRATIVE AGENT, THE DOCUMENTATION AGENT, THE LEAD
ARRANGER, THE SWINGLINE LENDER, THE ISSUING BANK AND THE BANKS) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH, TOGETHER WITH ALL OTHER WRITTEN
AGREEMENTS BETWEEN US, IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT
BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.
15.    Governing Law. This Amendment shall be governed by the same law that
governs the Credit Agreement.
[Remainder of Page Intentionally Left Blank]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.
CERNER CORPORATION,
the Borrower




By:     
Marc G. Naughton
Executive Vice President and Chief Financial Officer




U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent, Lead Arranger, Sole Book Ruuner, Swingline Lender, an
Issuing Bank and a Bank




By:     
    Shelly Ungles
Vice President








COMMERCE BANK
as a Bank




By:     
Pamela T. Hill
Vice President








UMB BANK, N.A.,
as a Bank




By:     
Mark D. Nuss
Vice President








--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as Documentation Agent, an Issuing Bank and a Bank




By:     
Michael Bruening
AVP | Portfolio Management Officer








RBS CITIZENS, N.A.
as a Bank


By:     
Darran Wee
Vice President




--------------------------------------------------------------------------------



CONSENT OF GUARANTOR SUBSIDIARIES
Reference is made to the Amended and Restated Guaranty dated as of February 10,
2012, given by (1) CERNER PROPERTIES, INC., (2) CERNER INTERNATIONAL, INC., (3)
CERNER MULTUM, INC., (4) CERNER HEALTH CONNECTIONS, INC., (5) CERNER HEALTHCARE
SOLUTIONS, INC., (6) THE HEALTH EXCHANGE, INC., (7) CERNER INNOVATION, INC., and
(8) by Joinder dated as of the date hereof, CERNER PROPERTY DEVELOPMENT, INC.
and CERNER HEALTH SERVICES, INC. (each a “Guarantor Subsidiary” and,
collectively, the “Guarantors Subsidiaries”) in favor of the Bank Parties (as
such term is defined in the Credit Agreement referred to in the above Amendment,
as so amended (the “Bank Parties”) (with respect to each Guarantor Subsidiary,
such Guarantor Subsidiaries’ “Guaranty”). Capitalized terms used and not defined
in this Consent of Guarantors shall have the meanings given to them in the
Credit Agreement referred to in the above Amendment, as so amended. To induce
the Bank Parties to enter into the above Amendment, the Subsidiary Guarantors
jointly and severally (a) consent to the Bank Parties and the Borrower entering
into the Amendment, (b) agree that the execution, delivery and performance of
the Amendment shall not discharge, limit or otherwise impair the obligations of
each Guarantor Subsidiary under the Guaranty to which such Guarantor Subsidiary
is a party, (c) agree that each Guaranty is and remains in full force and effect
and is enforceable against the Guarantor Subsidiary thereto in accordance with
its terms, (d) waive any defense, claim or right of setoff that any of the
Guarantor Subsidiaries may have in respect of the above Amendment and confirm
that the Guarantor Subsidiaries are not aware of any defense, claim or right of
setoff that any of the Guarantor Subsidiaries may have in respect of any
Guaranty, the Credit Agreement, any other Credit Document or the Bank Parties’
actions or inactions in respect of any of the foregoing, and (e) agree that the
Bank Parties have no duty to give any Guarantor Subsidiary notice of or obtain
any Guarantor Subsidiaries’ consent to the transactions described in the
Amendment, and that any Bank Party’s giving of notice to the Guarantor
Subsidiaries and the obtainment of their consent in this instance shall not
impose any similar or other duty upon the Bank Parties in any future matter or
transaction. This Consent of Guarantor Subsidiaries shall, as to each Guarantor
Subsidiary, be governed by the same law that governs such Guarantor Subsidiary’s
Guaranty, and may be validly executed and delivered by fax or other electronic
transmission and by use of one or more counterpart signature pages.


[signature pages to follow]




--------------------------------------------------------------------------------





GUARANTOR SUBSIDIARIES:
 
 
 
CERNER PROPERTIES, INC.,
CERNER INTERNATIONAL, INC.,
a Delaware corporation
a Delaware corporation
 
 
By:                  
By:                  
   Name: Marc G. Naughton
   Name: Marc G. Naughton
   Title: President
   Title: President
 
 
 
 
CERNER MULTUM, INC.,
CERNER HEALTH CONNECTIONS, INC.,
a Delaware corporation
a Delaware corporation
 
 
By:                  
By:                  
   Name: Marc G. Naughton
   Name: Marc G. Naughton
   Title: President
   Title: President
 
 
 
 
CERNER HEALTHCARE SOLUTIONS, INC.,
CERNER INNOVATION, INC.,
a Delaware corporation
a Delaware corporation
 
 
By:                  
By:                  
   Name: Marc G. Naughton
   Name: Marc G. Naughton
   Title: President
   Title: President
 
 
 
 
CERNER PROPERTY DEVELOPMENT, INC.,
THE HEALTH EXCHANGE, INC.
a Delaware corporation
a Missouri corporation
 
 
By:__________________________________
By:                  
Name: Marc G. Naughton
   Name: Marc G. Naughton
Title: President
   Title: President and Treasurer
 
 
 
 
CERNER HEALTH SERVICES, INC.,
 
a Delaware corporation
 
 
 
By:__________________________________
 
Name: Marc G. Naughton
 
Title: President
 
 
 
 
 







--------------------------------------------------------------------------------



SCHEDULE 5.1
Schedule of Changes to Bylaws and Articles of Incorporation of
Cerner Corporation and its U.S. Subsidiaries
Since November 12, 2009


 
Articles
Bylaws
Cerner Corporation
Certificate of Amendment #1 to 2nd Restated Certificate dated 5/27/2011
Amendment No. 1 to the Bylaws, effective 3/10/2010
Cerner Corporation
Certificate of Amendment #2 to 2nd Restated Certificate dated 5/27/2011
Amendment No. 2 to the Bylaws, effective 3/9/2011
Cerner Corporation
Third Restated Certificate of Incorporation dated 9/12/2013
Amendment No. 3 to the Bylaws, effective 12/23/13







--------------------------------------------------------------------------------





SCHEDULE 5.12-- Ownership of Guarantor Subsidiaries
Cerner Subsidiaries
Name
Jurisdiction of Organization
Ownership
Cerner Health Connections, Inc.
Delaware
Cerner Corporation 100%
Cerner Health Services, Inc.
Delaware
Cerner Corporation 100%
Cerner Healthcare Solutions, Inc.
Delaware
Cerner Corporation 100%
Cerner Multum, Inc.
Delaware
Cerner Corporation 100%
Cerner Property Development, Inc.
Delaware
Cerner Corporation 100%
Cerner Properties, Inc.
Delaware
Cerner Corporation 100%
Cerner Innovation, Inc.
Delaware
Cerner Corporation 100%
Cerner International, Inc.
Delaware
Cerner Corporation 100%











--------------------------------------------------------------------------------



EXHIBIT I
JOINDER AGREEMENT
THIS JOINDER AGREEMENT (the “Agreement”) is made as of ______, 201_, by each of
the entities that is a party to this Agreement (each, a “Joining Party” and,
collectively, the “Joining Parties”), in favor of U.S. BANK NATIONAL
ASSOCIATION, a national banking association, in its capacity as Administrative
Agent for itself and for the other Banks (as such terms are defined in the
Credit Agreement referred to below), and is consented to by the other persons
and entities whose signatures appear under the included Consent and Agreement of
the Loan Parties.
Preliminary Statements
(a)    Cerner Corporation, a Delaware corporation (the “Borrower”), has entered
into an Amended and Restated Credit Agreement dated as of February 10, 2012 (as
amended and in effect from time to time, the “Credit Agreement”) with the Banks,
pursuant to which the Banks, subject to the terms and conditions therein, agreed
to make loans or otherwise extend credit to the Borrower.
(b)    Each of the entities initially a signatory thereto and each of those
entities subsequently executing and delivering a Joinder Agreement (as defined
in the Credit Agreement) (each a “Guarantor Subsidiary” and collectively, the
“Guarantor Subsidiarys”) has entered into or become a party to an Amended and
Restated Guaranty dated as of February 10, 2012 (as amended and in effect from
time to time, the “Guaranty”) in favor of the Administrative Agent for the
benefit of the Banks.
(c)    It is a condition to the obligations of the Banks under the Credit
Agreement and the other Credit Documents that each Joining Party enter into this
Agreement, which each Joining Party is willing to do.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each Joining Party agrees as follows:
1.Definitions. All capitalized terms used but not defined in this Agreement have
the meanings given to them in the Guaranty or, as applicable, the Credit
Agreement (as the same have been or may hereafter be amended, restated,
supplemented or otherwise modified from time to time).
2.Status and Obligations. Each Joining Party acknowledges, agrees and confirms
to the Administrative Agent (for its benefit and for the benefit of each of the
Banks) that:
(a)    Credit Agreement. Such Joining Party hereby (i) joins in and will
hereafter be deemed to be a “Guarantor Subsidiary” and a “Subsidiary” for all
purposes of (and as those terms are defined in) the Credit Agreement as if it
had existed at the Closing Date (as defined in the Credit Agreement),
(ii) assumes all of the obligations of a Guarantor Subsidiary under the Credit
Agreement, (iii) makes and confirms all of the representations and warranties
set forth in the Credit Agreement relating or applicable to a Subsidiary and/or
Guarantor Subsidiary, and (iv) agrees to be bound by all of the covenants,
waivers, releases, indemnifications and all other terms and provisions of the
Credit Agreement given by, agreed to, binding on, or otherwise applicable to, a
Subsidiary and/or Guarantor Subsidiary.
(b)    Guaranty. Such Joining Party hereby (i) joins in and will hereafter be
deemed to be a party to the Guaranty and a “Guarantor Subsidiary” for all
purposes of (and as that term is defined in) the Guaranty as if it had executed
the same, (ii) assumes all of the obligations of a Guarantor Subsidiary




--------------------------------------------------------------------------------



under the Guaranty and, without limiting the generality of the foregoing, joins
in the guaranty of the “Obligations” (as defined in the Guaranty) provided for
in Section 2.1 thereof on a joint and several basis with all of the Guarantor
Subsidiaries thereunder, (iii) makes all of the representations and warranties
set forth in the Guaranty applicable to a Guarantor Subsidiary, and (iv) agrees
to be bound by all of the covenants, waivers, releases, indemnifications and all
other terms and provisions of the Guaranty given by, agreed to, binding on, or
otherwise applicable to, a Guarantor Subsidiary.
3.Representations and Warranties. Each Joining Party hereby represents and
warrants to the Administrative Agent (for its benefit and for the benefit of
each of the Banks) that:
(a)    such Joining Party is a duly organized and validly existing corporation
or other organization and has full corporate or other organizational power and
authority to enter into this Agreement and to pay and perform its obligations
under this Agreement and the other Credit Documents to which it is a party;
(b)        this Agreement has been duly authorized, executed and delivered by
such Joining Party and this Agreement and each of the other Credit Documents to
which it is a party constitutes a legal, valid and binding obligation of such
Joining Party, enforceable against such Joining Party in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforceability of creditors’ rights generally and subject to the discretion of
the courts in applying equitable remedies;
(c)    neither the execution or delivery of this Agreement by such Joining
Party, nor the performance by such Joining Party of its obligations under this
Agreement or any of the Credit Documents to which it is a party contravenes any
provision of such Joining Party’s constituent documents (including, without
limitation and as applicable, its certificate or articles of incorporation,
by-laws and any other agreements or documents relating to such Joining Party’s
formation, existence or authority to act) or any contractual or legal
restriction binding on such Joining Party or its assets, gives rise to any
default under any agreement binding on such Joining Party or its assets, or
results in any lien or other rights in favor of any person (other than the
Administrative Agent or a Lender);
(d)    no Default or Event of Default (as each such term is defined in the
Credit Agreement) has occurred and is continuing; and
(e)    as of the date of execution of this Agreement by such Joining Party, such
Joining Party is an “eligible contract participant” as defined in the Commodity
Exchange Act (as such term is defined in the Credit Agreement).
4.Additional Deliveries. Each Joining Party hereby agrees to deliver to the
Administrative Agent the following (in each case in form and substance
reasonably satisfactory to the Administrative Agent):
(a)    such certificates of resolutions or other action, incumbency certificates
and/or other certificates of duly authorized officers of such Joining Party as
the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each duly authorized officer authorized to act on
behalf of such Joining Party in connection with this Agreement or any of the
Credit Documents to which it is a party;
(b)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that such Joining Party is duly organized or
formed, validly existing and in good standing in




--------------------------------------------------------------------------------



its jurisdiction of organization, including, certified copies of its constituent
documents and certificates of good standing;
(c)    such other approvals, certificate, instruments or documents as the
Administrative Agent reasonably may require.
5.Miscellaneous.
(a)    Integration; Confirmation. On and after the date hereof, the applicable
Credit Documents shall be supplemented as expressly set forth herein; and all
other terms and provisions of the applicable Credit Documents continue in full
force and effect and unchanged and are hereby confirmed in all respects.
(b)    Credit Document. This Agreement is a Credit Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof.
(c)    Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.
(d)    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (i) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby, and (ii) the parties shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
(e)    Simultaneous Joinder. To the extent any other person or entity is
entering into a similar joinder agreement on or about the date of this
Agreement, then those similar joinder agreements will be deemed to have been
executed and delivered simultaneously with this Agreement. Notwithstanding the
foregoing, if it is ever determined that this Agreement was executed and
delivered prior to any other similar joinder agreement, then the Joining Party
will be deemed to have given each consent and agreement with respect to that
other similar joinder agreement that the Borrower and Guarantor Subsidiaries
have given with respect to this Agreement.
(f)    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement.
(g)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MISSOURI WITHOUT REGARD TO ANY CHOICE
OF LAW RULE THEREOF.
[Signature pages follow]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Joining Party has caused this Agreement to be duly
executed by its authorized officer as of the day and year first written above.
_____________________________

BY:                         
NAME:                         
TITLE:                         
ORGANIZATIONAL IDENTIFICATION NUMBER:
                            
CHIEF EXECUTIVE OFFICE:
    ___________________
    ___________________
    












Accepted as of ______, 201_:


U.S. BANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT




BY:                         
NAME:
TITLE:










































--------------------------------------------------------------------------------

























CONSENT AND AGREEMENT OF THE LOAN PARTIES
Each of the undersigned (each, a “Loan Party”): (a) consents to the foregoing,
(b) agrees that each reference to a “Subsidiary” or a “Guarantor Subsidiary” in
any of the Credit Documents includes each Joining Party, (c) agrees that each
reference to a “Guarantor Subsidiary” in the Guaranty includes each Joining
Party, (d) agrees that nothing in the foregoing Agreement shall act to
discharge, limit or otherwise impair the obligations or liabilities of such Loan
Party under any of the Credit Documents to which such Loan Party is a party or
by which it is bound, (e) ratifies and reaffirms such Loan Party’s obligations
under the Credit Documents to which such Loan Party is a party or by which such
Loan Party is bound, in each case as supplemented by the foregoing Agreement,
(f) agrees that, insofar as the foregoing Agreement acts to give notice to or
obtain the consent of any entity who is a Guarantor Subsidiary, hypothecator or
similar obligor, the Administrative Agent’s election to give notice to or obtain
the consent of such entity in this instance shall not impose any similar or
other duty on the Administrative Agent or any Bank with respect to any future
consent, waiver or other concession made by the Administrative Agent or any
Bank, and (g) agrees that its obligations under the Credit Documents to which
such Loan Party is a party or by which it is bound are not discharged, limited
or otherwise impaired in any way by the failure of any other person or entity to
execute the foregoing Agreement or this Consent and Agreement of the Loan
Parties.
Each of the undersigned also represents, warrants and covenants to the
Administrative Agent and the Banks that the execution of this Agreement by the
undersigned is a material inducement to the Administrative Agent and the Banks
to enter into the foregoing Agreement and the transactions contemplated thereby.




[Signature blocks for Borrower and each                         entity that was
a Guarantor Subsidiary prior to date of                             the
Agreement.]












